NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linlin Cao, Ph.D. (Reg. No. 77,642) on May 11, 2022.

The application has been amended as follows: 

	Please cancel claims 5 and 7-11.

Reasons for Allowance
Claims 1-4 and 12 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “a first step of obtaining a thermally treated powder by performing a thermal treatment onto a powder of a high pressure phase boron nitride at more than or equal to 1300°C” or of independent claim 12 with particular attention to “a first step of obtaining a thermally treated powder by performing a thermal treatment onto a powder of a high pressure phase boron nitride at more than or equal to 1300°C and less than or equal to 2100°C”.
United States Patent No. 4,985,050 to Cerutti (hereinafter “Cerutti”) teaches a method of producing a boron nitride polycrystal (See Abstract; col. 2, ll. 47-56 of Cerutti), the method comprising: a first step of obtaining a thermally treated powder by performing a thermal treatment onto a powder of a high pressure phase boron nitride (col. 3, ll. 21-23, 28-37 of Cerutti); and a second step of obtaining a boron nitride polycrystal by sintering the thermally treated powder (col. 2, ll. 51-61; col. 5, ll. 8-15; Example 2 of Cerutti).
United States Patent No. 4,289,503 to Corrigan (hereinafter “Corrigan”) teaches a polycrystalline cubic boron nitride abrasive and process for preparing the same (See Title and Abstract of Corrigan). In carrying out the process disclosed therein, Corrigan teaches performing a pre-treatment process comprising vacuum heating or firing of HBN powder to remove volatile impurities (col. 3, ll. 9-10, 9-12, 18-20, 24-28 of Corrigan). Corrigan teaches the vacuum heating or firing conditions are an initial pressure of 10-3 to 10-10 mm Hg and temperatures in the order of 1400°-1900°C (col. 3, ll. 24-28 of Corrigan). Corrigan teaches further the high pressure/high temperature process conditions are a pressure range of from 55-80 kilobars and a temperature range of 1600°C (col. 3, ll. 12-16 of Corrigan).
Applicant’s specification as originally filed at page 7, ll. 20-22 discloses the following: “More specifically, the term "high pressure phase boron nitride" refers to a cubic boron nitride, a wurtzite type boron nitride, and a compressed hBN.” In contrast, the Cerutti reference teaches preparing boron-rich polycrystalline CBN particles by processing mixtures of hexagonal boron nitride (HBN) powder and either elemental boron or various boron containing compounds, e.g. AlB12 as described in British Pat. No. 1,513,990 and another process involves generating excess boron on the surface of oxide-free HBN prior to its conversion to cubic boron nitride (col. 3, ll. 23-30 of Cerutti).  And, the Corrigan reference teaches the process for making cubic boron nitride from hexagonal boron nitride power utilizes PBN, i.e., a low pressure form of HBN (col. 2, ll. 15-17, 22-24, 29-30 of Corrigan) or GBN, i.e., an ideal hexagonal or graphitic form characterized by layers of hexagonal rings in the graphitic form (col. 2, ll. 15-17, 62-64 of Corrigan) as starting materials.  However, neither Cerutti nor Corrigan teaches the hexagonal boron nitride disclosed therein is compressed hexagonal boron nitride, or even cubic boron nitride or wurtzite type boron nitride, according to the definition of the claim term “high pressure phase boron nitride” recited in Applicant’s independent claims 1 and 12
For these reasons, there is no obvious reason to modify the teachings of Cerutti using the teachings of Corrigan and teach “a high-pressure phase boron nitride” according to Applicant’s independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731